     Case 2:15-cr-00707-SRB Document 597 Filed 09/27/19 Page 1 of 5




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
12                             UNITED STATES DISTRICT COURT
13                                    DISTRICT OF ARIZONA
14
       United States of America,                     2:15-cr-00707-SRB
15
                         Plaintiff/Respondent,       ABDUL MALIK ABDUL
16                                                   KAREEM’S EX PARTE REQUEST
              v.
17                                                   FOR ISSUANCE OF SUBPOENA
       Abdul Malik Abdul Kareem,
18
                         Defendant/Movant.
19
20          Defendant, Abdul Malik Abdul Kareem (“Kareem”), moves this Court, pursuant

21   to Fed. R. Crim. P. 17(b) to issue a subpoena calling for Assistant United States Attorney
22
     Joseph Koehler (“AUSA Koehler”) to appear and give testimony at the evidentiary
23
     hearing in this case set for 9:00 am on October 15, 2019, in Courtroom 502, of the Sandra
24
25   Day O’Connor U.S. Courthouse, 401 West Washington Street, Phoenix, AZ 85003.
26
27
                                                 1
28
     Case 2:15-cr-00707-SRB Document 597 Filed 09/27/19 Page 2 of 5




           Defendant is indigent, having been found so by the Court on June 11, 2015 and
 1
 2   has remained so ever since. Docket Report, minute entry. He is unable to pay the witness
 3
     fees necessary to procure the witness’s attendance.
 4
           The witness’s presence is necessary for an adequate defense. This Court set the
 5
 6   evidentiary hearing to explore the circumstances surrounding his first learning of the

 7   existence of a pole camera placed outside the apartment of Elton Simpson and Nadir
 8
     Soofi by the FBI in April or May of 2015 to surveil 13850 N. 19 th Avenue, #219, Phoenix,
 9
     Arizona, how he came to learn of it and why he was not aware of its existence prior to
10
11   the trial of Kareem in the Spring of 2016. Here are excerpts from the Court’s oral
12   pronouncements at an August 9, 2019 telephonic conference:
13
                  THE COURT: I scheduled this telephonic conference in order to set an
14
15         evidentiary hearing. I have reviewed the pending motion and supplemental

16         briefing on the new trial, and I believe that an evidentiary hearing is appropriate,
17
           limited to the circumstances surrounding the pole camera footage that was just
18
           disclosed fairly recently.
19
20                                      *     *       *

21                I think that it's important for me to know the facts and circumstances around
22
           the authorization for the pole camera, the lack of disclosure of why -- of the pole
23
           camera's existence.
24
25                                      *     *       *
26
27
                                                  2
28
     Case 2:15-cr-00707-SRB Document 597 Filed 09/27/19 Page 3 of 5




                   Obviously I'm concerned about the lack of disclosure of the pole camera
 1
 2          footage, and I need to know and want to know more about that at an evidentiary
 3
            hearing.
 4
            Counsel believes that AUSA Koehler was in charge of prosecuting the above-
 5
 6   captioned case and was in charge or responsible for gathering all of the information that

 7   would be used in the prosecution of Kareem and for obtaining all of the information and
 8
     material that would be turned over to Kareem’s defense team. Based upon information
 9
     disclosed by AUSA Koehler at a recent meeting with defense lawyers Dan Drake and
10
11   Dan Maynard, it appears that the FBI uses a different method of assigning case agents in
12   terrorism cases. For example, upon information and belief, an FBI “case” agent was
13
     assigned to Elton Simpson, a different agent to Kareem, a different agent to Saabir Nurse
14
15   and a different agent to Mr. Wahid.        It would seem that much of their work or

16   investigation was involving many of the same people and evidence and there is a question
17
     as to whether this is done so FBI agents have plausible deniability about what other agents
18
     are doing. Even more importantly how do these agents communicate with the Assistant
19
20   United States Attorneys regarding materials appropriate for disclosure and use at trial in

21   the various trials and investigations of alleged terrorists. AUSA Koehler’s testimony is
22
     necessary, relevant and material to understand who he communicated with at the FBI to
23
     obtain material for Kareem’s trial and why he did not learn of certain material information
24
25   until after Kareem’s trial. For example, what did he ask Agent Whitson to obtain and
26
27
                                                 3
28
     Case 2:15-cr-00707-SRB Document 597 Filed 09/27/19 Page 4 of 5




     provide to him and when did he become aware that other FBI agents were handling
 1
 2   independent investigations of various witnesses or potential witnesses in the Kareem
 3
     case, and did he communicate with them as well. If the Government takes a position that
 4
     Kareem’s case agent (“Whitson”) did not know about the pole camera because it was in
 5
 6   the realm of the FBI case agent for Simpson, it is relevant to determine what steps, if any,

 7   AUSA Koehler took to gather information in this case and that can only come from
 8
     AUSA Koehler or AUSA Brooks.
 9
            AUSA Koehler’s testimony would establish the procedures and methods used by
10
11   AUSAs in terrorism cases, how they access files and information and learn about
12   potential witnesses. AUSA Koehler’s testimony about the general procedures he utilized
13
     would help to explain why he did not know about the pole camera for over three years,
14
15   why he was not aware that an FBI agent viewed the Garland shooting until over a year

16   after the event, why he was not aware of the investigation by the FBI of Saabir Nurse or
17
     that an individual in Florida admitted to being involved in the Garland attack and the
18
     Government prepared a plea agreement using that individual’s statement concerning his
19
20   involvement in the Garland attack as a factual basis for his guilty plea. All of this is

21   relevant and material to understanding how the existence of the pole camera and video
22
     files might have been overlooked or purposely suppressed by the Government.
23
            Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this motion
24
25   or a ruling thereon.
26
27
                                                  4
28
     Case 2:15-cr-00707-SRB Document 597 Filed 09/27/19 Page 5 of 5




 1
 2         RESPECTFULLY SUBMITTED this 27th day of September 2019.
 3
           MAYNARD CRONIN ERICKSON                          DRAKE LAW, PLC
 4         CURRAN & REITER, P.L.C.
 5         /s/Daniel D. Maynard                             /s/Daniel R. Drake
 6         DANIEL D. MAYNARD                                DANIEL R. DRAKE

 7
 8
                                CERTIFICATE OF SERVICE
 9
           I hereby certify that on September 27, 2019, I electronically transmitted the
10
11   attached document to the Clerk's Office using the CM/ECF System for filing and
12   transmittal of a Notice of Electronic Filing to CM/ECF registrants:
13
14
15                                                   /s/Stacey McClellan
                                                     Stacey McClellan
16
17
18
19
20
21
22
23
24
25
26
27
                                                5
28
